Order entered November 14, 2022




                                                   In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                         No. 05-21-00467-CR

                       JULIO CESAR SOTO-GALVAN, Appellant

                                                      V.

                              THE STATE OF TEXAS, Appellee

                          On Appeal from the 354th District Court
                                   Hunt County, Texas
                             Trial Court Cause No. 32930CR

                                          ORDER
                        Before Justices Nowell, Smith, and Rosenberg1

        Before the Court is attorney Jason A. Duff’s motion to withdraw as court-

appointed counsel for appellant Julio Cesar Soto-Galvan.

        Based on the Court’s opinion of this date, we GRANT the motion of

Jason A. Duff to withdraw as counsel for appellant.



1
  The Hon. Barbara Rosenberg, Justice, Assigned. This case was submitted without oral argument. At the time this
case was submitted, Justice Leslie Osborne was a member of the panel. After her resignation, Justice Rosenberg
was designated to sit on the panel and participated in the decision of this case. TEX. R. APP. P. 41.1.
         We DIRECT the Clerk of the Court to remove Jason A. Duff as counsel for

appellant.

         We STRIKE the brief filed by Jason A. Duff in this case.

         We ORDER the trial court to appoint new counsel to represent appellant in

this appeal and to transmit a supplemental clerk’s record including the order

appointing new counsel to this Court within FIFTEEN DAYS of the date of this

order.

         Once appointed, new appellate counsel shall investigate the record and

within THIRTY days of the date of appointment either (1) file a brief that

addresses any and all grounds that might arguably support the appeal or (2) if a

thorough and professional review of the record identifies no such arguable issues,

file an Anders brief that complies with the requirements of Anders and its progeny.

         We DIRECT the Clerk of the Court to send copies of this order to: (1) the

Honorable Keli Aiken, Presiding Judge, 354th Judicial District Court; (2) Jason A.

Duff; (3) the Hunt County District Attorney’s Office; and (4) appellant Julio Cesar

Soto-Galvan, BIN 19-1376, Hunt County Jail, 2801 Stuart Street, Greenville,

Texas 75401.

         We DIRECT the Clerk of the Court to remove this case from the

submission docket.
      We ABATE this appeal to allow the trial court to comply with this order.

The appeal shall be reinstated when the order appointing new counsel is received

or the Court deems it appropriate to do so.




                                              /Barbara Rosenberg/
                                              BARBARA ROSENBERG
                                              JUSTICE, ASSIGNED